PER CURIAM.
In this workmen's compensation appeal the hearing officer and the Board found that the claimant’s disability was not work related and therefore not compensable. The trial court on review de novo found that it was compensable and made an unscheduled disability award of 64 degrees. The extent of the disability and the amount of the award, assuming compensability,, are not challenged.
The hearing officer, Board and trial judge all wrote opinions reviewing the evidence at length. "While the question is a close one, the issue is entirely factual and no useful purpose would be served by setting forth the evidence in detail in this opinion. Suffice it to say that the claimant did work regularly up until the time of his injury, and his principal treating physician was of the opinion that the injury, was a substantial contributing factor to his disability. Our review of the evidence leads us to the same conclusion as that of the trial judge.
Affirmed.